Citation Nr: 1745359	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004, to include service in Iraq.  The Veteran was awarded a Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran asserts that he is unable to enter his desired profession, law enforcement, due to his service-connected right knee disability.  However, the Veteran has not gone so far as to say that he cannot work due to his service-connected disabilities nor does the record reveal such.  Accordingly, the Board finds that a TDIU claim has not been raised as part of the above-captioned claim for increased rating. 

In December 2015 the Board remanded the issue on appeal for additional development and a new VA examination.  The issue has now been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's service-connected right knee disability is manifested by pain and limitation of motion with flexion greater than 30 degrees.  






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2016 statement, the Veteran's representative argued that VA failed to provide an adequate examination because the April 2016 examination was not conducted after repetitive use and the examine reported that he was unable to say without resort to mere speculation as to whether pain, weakness, fatigability, or incoordination limited functional ability.  The Veteran was afforded VA examinations in July 2010, September 2011, and April 2016.  The April 2016 examiner performed the required testing and made the relevant inquiries to measure pain, flare-ups, and functional limitations.  The report does not suggest that the specific findings on examination, in terms of range of motion or flare-ups, would change to the degree required for a higher rating after repetitive use, nor does any other evidence of record to include the Veteran's lay statements show such change.  While the VA examiner did not evaluate the Veteran immediately after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided as the examination was not performed after repetitive use.  The Board finds this explanation adequate for why the examiner could not offer an opinion as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time.   See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  After careful review, the Board finds the VA examinations adequate to determine the current severity of the Veteran's service-connected right knee disability and there is no prejudice in using the April 2016 VA examination.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's right knee disability is evaluated under Diagnostic Code 5260.  Diagnostic Code 5260 assigns ratings based on limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

To warrant a higher rating the evidence would need to show flexion limited to 30 degrees.  Service treatment records reflect that the Veteran underwent right knee surgery after an injury in service.  The treating physician diagnosed right knee pain with posterior cruciate ligament ganglion.  VA treatment records reflect that the Veteran reinjured his right knee when his right knee gave way and he fell on it.  He reported that he has to manipulate the knee to unlock and has more frequent falls now.  He reported having daily persistent knee discomfort while standing and with prolonged sitting.  He reported he is unable to walk more than 30 minutes and cannot have any weight on the knee joint otherwise it is painful.

VA examinations reveal the Veteran complained of pain, weakness, stiffness, locking, occasional swelling, and instability.  The Veteran reported during flare-ups he experienced right knee pain with buckling/instability with prolonged walking or standing.  He reported he uses a knee brace, cane, and crutches, and takes medication.  Instability was normal.  There was no evidence of patellar subluxation or dislocation.  There was no evidence of functional limitation on standing or walking.  Right knee flexion was limited to at most 120 degrees; there was no limitation of extension at examination.  The July 2010 VA examiner reported there was evidence of painful motion but no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  The examiner reported that during a flare-up or repetitive use, the Veteran would be additionally limited by pain but not by weakened movement, excess fatigability, endurance, or incoordination.  The Veteran denied subluxation and deformity.  None of the medical evidence reflects that the Veteran's knee has ever had flexion limited to 30 degrees or less.

The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran reported his knee disability causes pain, difficulty hiking and walking, that it affects his endurance and strength and sudden locking of the joint has led to several significant falls.  He reported that his right knee disability prevents him from entering his desired profession, law enforcement, as the physical test would be too much strain on the knee.  The lay statements do not indicate that the Veteran has flexion limited to 30 degrees or less or moderate instability.  

The Board finds that a higher disability rating is not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements, suggest a higher rating.  The Veteran's current  disability ranges of motion do not approach a compensable level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  

The Board has also considered whether higher or separate ratings could be assigned.  However, the medical evidence does not reflect that the Veteran's knee is ankylosed and extension was normal on examination.  While the Veteran reported episodes of giving way, on examination stability testing reflected normal results, he is not shown to have dislocated semilunar cartilage, objective signs of instability or subluxation, nor is there malunion or nonunion of the tibia or fibula.  Accordingly, a higher rating under Diagnostic Codes 5256, 5257, 5258, 5261, and 5262 is not warranted.  38 C.F.R. § 4.71a.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


